Confidential

Translation Version Solely for Reference



SOFTWARE SUB-LICENSE AGREEMENT
BY
EWORLD INFORMATION TECHNOLOGIES (SHANGHAI) CO., LTD.
SHANGHAI EWORLDCHINA INFORMATION TECHNOLOGIES CO., LTD




DATED May 11, 2007

--------------------------------------------------------------------------------

Confidential

This Software Sub-License Agreement (the “Agreement”) is entered into in
Shanghai, the PRC as of May 11,

2007 by the following parties:

  EWORLD INFORMATION TECHNOLOGIES (SHANGHAI) CO., LTD. (“EWORLD”)
Contact Address: 1088 South Pudong Road, Suite 1603, Shanghai, People’s Republic
of China


SHANGHAI EWORLDCHINA INFORMATION TECHNOLOGIES CO., LTD

  (“EworldChina”)


Contact Address: Room 6006, Building 14, 528 Yanggao North Road, Shanghai,
People’s Republic of China

EWORLD and EworldChina may be referred to individually as a “Party” and
collectively as the “Parties”.

WHEREAS:

1.      In accordance with the Introduction Agreement Concerning Software
License among SIDUS CO., LTD. (“SIDUS”), EWORLD and Shanghai Pudong
Import&Export Co., Ltd. dated May 11, 2007 (“SIDUS     License Agreement”),
SIDUS has licensed EWORLD to operate exclusively the Localized Game (as defined
below) in the Territory (as defined below);   2.      EworldChina wishes to
acquire exclusive rights to deal, market, use, distribute, publish and sell the
Localized Game in the Territory;   3.      EWORLD intends to sub-license the
Localized Game to EworldChina in accordance with the provisions of SIDUS License
Agreement.  

Now, therefore, upon friendly consultations, the Parties hereby agree as
follows:

1. DEFINITIONS.

Unless otherwise stated in this Agreement, the following terms shall have the
following meanings:

1.1

“Client Software” shall mean the software component of the Game and/or the
Localized Game (as the

case may be) sold, provided and/or distributed to Subscribers and, thereafter,
loaded into such

Battle Zone Sub-license Agreement

- 1 -

--------------------------------------------------------------------------------

Confidential

  Subscribers’ personal computers.   1.2      “Laws” shall mean any and all
applicable laws, rules, regulations, ordinances, standards or other binding
regulatory documents pertaining to any of either Party’s activities in
connection with this Agreement.   1.3      “Day” or “Days” shall mean calendar
day or days unless otherwise specified in this Agreement.   1.4      “Game”
shall mean any and all versions of the Internet game titled as “Battle Zone”(the
Chinese name of which is “x”), which can be played by a Subscriber with other
Subscribers by installing the Client Software onto such Subscriber’s computer
and then accessing the Server Software via the Internet.     For the avoidance
of doubt, this Agreement shall also apply to the Upgrade Versions (as defined
below) of the Game that may be developed and/or released after the date of this
Agreement, but shall not apply to any Sequels of the Game.   1.5      “Localized
Game” shall mean a “fully-localized” version of the Game, the language of which
shall have been translated from Korean to Mandarin Chinese (using simplified
characters).   1.6      “Promotional Materials” shall mean any and all
marketing, advertising and/or other promotional materials relating to the
Localized Game.   1.7      “Sequel” shall mean any game, which will be developed
and/or released after the date of this Agreement, and the content therein is
substantially different from the Game.   1.8      “Server Software” shall mean
the system software and proprietary database (including the content and records
located in such database) components of the Game and/or Localized Game located
on servers connected to the Internet.   1.9      “Subscribers” shall mean the
end users of the Game who initiate their use thereof within the Territory from
EworldChina.   1.10      “Territory” shall mean the geographical territory of
the People’s Republic of China (“PRC”), excluding the Hong Kong Special
Administrative Region, the Macao Special Administrative Region, and Taiwan
solely for the purpose of this Agreement.   1.11      “Upgraded Version” shall
mean a new version of the Localized Game that contains patches, upgrades,
enhancements and/or new functionality not contained in the prior version of the
Localized Game. For the avoidance of doubt, Upgraded Version does not include
any Sequel of the Game.   1.12      “Agreement Date” shall mean the date on
which the Parties duly enter into this Agreement.   1.13      “EworldChina
Revenue” shall mean all the income received by EworldChina during its operation
of  

Battle Zone Sub-license Agreement

- 2 -

--------------------------------------------------------------------------------

Confidential

the Localized Game in accordance with this Agreement, which includes but not
limit to the income of the pre-paid game cards, income from game relevant
advertisement and income of Derivative Merchandise of the Game. The EworldChina
Revenue calculated shall deduct the commission paid to relevant distributors and
service fees paid to relevant payment platform service providers in the sale of
the pre-paid game cards by EworldChina.

2. TERM

2.1

The Parties hereby have confirmed this Agreement shall have effect once the
Parties officially sign this Agreement. This Agreement shall not expire, unless
(1) the Parties terminate this Agreement in accordance with the provisions
hereof or after consultation, or (2) SIDUS License Agreement is terminated
(whichever is earlier).

2.2

The Parties agree to enter into discussions for renewal of this Agreement at
least 90 Days before the expiry of the Term. Provided that SIDUS License
Agreement remains effective, for the benefits of Subscriber in the Territory, if
the Parties fail to sign the renewal contract before or on the expiry date of
the Term, this Agreement will continue to be effective and binding for an
additional 30-Dayperiods after expiry of the Term. Provided that SIDUS License
Agreement remains effective, if EWORLD intends to sub-license any third party to
operate the Localized Game in the Territory during the 30 Days immediately
following the expiration of this Agreement, EWORLD shall notify EworldChina
timely and provide EworldChina with relevant commercial terms of the intended
sub-license. EworldChina has right of refusal to obtain a sub-license to operate
the Localized Game in the Territory under equal conditions and shall have the
right to decide whether to exercise such right of first refusal within 30 Days
of receiving such notice.

3. GRANT OF RIGHTS.

3.1

In accordance with the terms and conditions hereof, EWORLD hereby grants to
EworldChina the exclusive, non-sub-licensable and non-transferable right and
license to manufacture, market, promote, use, distribute, publish and sell the
Localized Game to Subscribers in the Territory during the Term. EWORLD hereby
confirms that EworldChina shall have the same right of manufacturing, marketing,

Battle Zone Sub-license Agreement

- 3 -

--------------------------------------------------------------------------------

Confidential

promoting, using, distributing, publishing and selling the Localized Game to
Subscribers as EWORLD under SIDUS License Agreement, which is subject to SIDUS
License Agreement and upon the sub-license regarding the Localized Game granted
by EWORLD to EworldChina in accordance with this Agreement. In regard to the
right and license enjoyed by EworldChina under SIDUS License Agreement and
obligations performed by SIDUS to EworldChina, EWORLD agrees to make its best
efforts to procure the obtainment of such right and license by EworldChina and
the performance of SIDUS obligations.

3.2      EworldChina agrees that it will not distribute or sell the Localized
Game to any party or under any circumstance where EworldChina is fully aware
that such activity ultimately will result in the use of the Localized Game
outside of the Territory.   3.3      EworldChina shall exercise directly its
right and license granted hereunder unless otherwise allowed by EWORLD in
advance and except for the performance by other party (parties) as entrusted by
EworldChina of minor rights and obligations, which performance does not involve
the source code and content of the Game.   3.4      EworldChina agrees that it
may not, and may not permit any other party to copy, modify or adapt all or any
part of the Localized Game, except as expressly permitted by this Agreement or
by EWORLD’s prior and express written consent. EworldChina agrees that it may
not disassemble, decompile, reverse assemble, reverse engineer or otherwise
attempt to recreate the source code or extract any trade secrets from the
Localized Game without EWORLD’s prior written consent.   3.5      For the
purposes of operation, use, promotion, distribution and marketing of the
Localized Game under this Agreement and at the written request of EworldChina,
EWORLD shall transfer or license to EworldChina any and all intellectual
properties regarding the Localized Game and the Promotional Materials.   3.6   
  EWORLD confirms, EworldChina shall be entitled to directly or indirectly
conduct the design, production, agency and dissemination of the advertisement
regarding the Localized Game. The aforesaid advertisement includes without
limitation in-game visual advertisement and banner advertisement in connection
with the Localized Game but the content of such advertisement may not be
defamatory, libelous, slanderous or obscene, may not contain any material which
violates or infringes any Intellectual Property Right of any person or entity or
may not be inconsistent with the general character or quality of the Localized
Game.  

Battle Zone Sub-license Agreement

- 4 -

--------------------------------------------------------------------------------

Confidential

4.      DELIVERY OF GAME.   4.1      The Parties confirm that SIDUS will deliver
the Localized Game to EworldChina in accordance with SIDUS License Agreement no
later than May 31, 2007.   4.2      EWORLD shall be responsible to deliver each
Upgraded Version of the Localized Game to EworldChina in a prompt manner for no
further consideration or procure SIDUS deliver each Upgraded Version of the
Localized Game to EworldChina. The upgrades and enhancements contained in each
Upgraded Version shall be consistent with the product plans of SIDUS, and EWORLD
shall inform SIDUS of EworldChina’s suggestions regarding the development of
Upgraded Version and use its best efforts to procure acceptance of such
suggestions by SIDUS.  

5.      MARKETING EFFORTS.   5.1      EworldChina shall market the Localized
Game based on the requirements of EWORLD. As requested by EWORLD, EworldChina
shall use its best efforts to advertise, market and distribute the Localized
Game in the Territory and, in doing so, shall ensure that its marketing,
promotion and advertising activities (collectively “Marketing Activities”) are
in accordance with high quality and good taste and will be comparable to the
high quality Marketing Activities in the Territory for competitive products.  
5.2      Prior to using any game materials or Promotional Materials, EworldChina
shall submit such game materials or Promotional Materials to EWORLD whereby
EWORLD will forward them to SIDUS for mutual checking and verification, or
EworldChina, by request of EWORLD, shall submit such game materials or
Promotional Materials to SIDUS for mutual checking and verification in
accordance with SIDUS License Agreement. However, any and all game materials or
Promotional Materials that EWORLD or SIDUS provides to EworldChina shall be
deemed as having been already approved by EWORLD or SIDUS unless EworldChina has
been otherwise notified in an express manner by EWORLD or SIDUS prior to EWORLD
or SIDUS’s provision of such materials. EWORLD shall provide or procure SIDUS to
provide EworldChina with the game texts, artworks, technical manual of and other
information on the current available version of the Game as Promotional
Materials to help achieve wide distribution of the Localized Game in the
Territory.  

Battle Zone Sub-license Agreement

- 5 -

--------------------------------------------------------------------------------

Confidential

5.3      Without EWORLD’s prior written consent, EworldChina shall not
distribute any free Promotional Item.   5.4      EworldChina shall be entitled
to adopt integrated marketing strategy when marketing the Localized Game. To be
specific, EworldChina shall be entitled to market the Localized Game together
with other game titles except those that have direct competing relationships
with the Localized Game.     EworldChina and EWORLD or SIDUS may enter into
separate agreement(s) regarding the integrated marketing.  

6.      PAYMENTS.   6.1      As consideration for the sub-license of the
Localized Game granted by EWORLD to EworldChina hereunder, EworldChina shall pay
EWORLD the royalties in accordance with the terms and conditions of this
Agreement. The royalties shall be calculated as follows: Royalties=EworldChina
Revenue*40%   6.2      The royalties shall be settled on a quarterly basis.
EworldChina shall pay the royalties of the prior three (3) months before January
10, April 10, July 10 and October 10 of each year.     The Parties agree that
the starting date when EworldChina shall pay EWORLD the royalties in accordance
with the calculation standards stipulated under this Agreement shall be April 1,
2007.   6.3      The Parties shall respectively file and pay, in accordance with
the laws, the taxes involved in the transactions hereunder.   6.4      Based on
the requirements of EWORLD, EworldChina shall submit the relevant materials
stipulated by SIDUS License Agreement to EWORLD or by request of EWORLD,
EworldChina shall submit such materials directly to SIDUS in accordance with the
provisions of SIDUS License Agreement.   6.5      EworldChina shall prepare
detailed, complete and accurate account books and statements regarding the
operation of the Localized Game and shall keep all of its detailed records,
contractual and accounting documents and company documents in relation to the
operation of the Localized Game at its place of principal business for one year
after the termination of the Term. EworldChina shall approve the review
conducted by SIDUS of the account books and statements of EworldChina in
accordance with SIDUS     License Agreement.  

7. SERVICES.

Battle Zone Sub-license Agreement

- 6 -

--------------------------------------------------------------------------------

Confidential

7.1

During the Term of this Agreement, EWORLD shall provide EworldChina, or ensure
SIDUS to provide EworldChina in accordance with SIDUS License Agreement, with
the technical support necessary for EworldChina to operate the Localized Game in
the Territory. Such technical support includes without limitation:

(1)      Provision of technical support provided via telephone and email during
normal business hours in connection with the installation, maintenance, testing,
upgrading and operation of the Localized Game and the relevant servers;   (2)   
  Delegation of its certified engineers to the site designated by EworldChina
for the technical support of the foregoing (1) in the Territory upon request by
EworldChina;   (3)      Provision to EworldChina with seven (7) Days a week,
twenty-four (24) hours a Day technical support via the telephone and email in
case of emergency;   (4)      Continuous idea exchange with EworldChina on the
operation of the Localized Game and making its best effort to enhance its
technical support to solve any issues;   (5)      Improvement of the response
time to request for technical support from EworldChina; in particular, for
normal request, the initial response time shall not exceed forty-eight (48)
hours, and for urgent request, the response time shall not exceed twenty-four
(24) hours.  

7.2      The Parties shall use their best efforts to protect the servers of the
Localized Game from hacking. In the event EworldChina discovers any hacking
activities, it shall submit to EWORLD or SIDUS a written report describing the
nature of such activities via e-mail or by facsimile. EWORLD agrees to use its
best efforts to respond to the reported hacking activities on an urgent basis
and to solve the hacking problems, or procure SIDUS to respond to the reported
hacking activities on an urgent basis and to solve the hacking problems in
accordance with SIDUS License Agreement.  

8. COVENANTS OF THE PARTIES.

8.1 EworldChina covenants to EWORLD that:

(1)      For the operation of the Localized Game in accordance with this
Agreement, EworldChina shall observe all applicable laws including, but not
limited to, completion of all registrations and filings necessary for the
sub-license and the operation of the Localized Game hereunder in accordance  

Battle Zone Sub-license Agreement

- 7 -

--------------------------------------------------------------------------------

Confidential

  with the Laws and obtainment of all the licenses and approvals required by the
Laws;   (2)      In the event EworldChina detects any potential or suspected
defect in the Localized Game, it shall notify EWORLD or SIDUS promptly in
writing and no later than ten (10) Days after EworldChina becomes aware of the
same.  

8.2      EWORLD covenants to EworldChina that:     (1)      EWORLD shall be
entitled to sub-license EworldChina to operate the Localized Game in accordance
with SIDUS License Agreement, and EWORLD has gained SIDUS’s approval regarding
sub-license hereunder. However, the right enjoyed by EWORLD to sub-license
EworldChina hereunder shall be subject to the right granted by SIDUS to EWORLD
under SIDUS      License Agreement;     (2)      EWORLD shall make its best
effort to perform its obligations under SIDUS License Agreement diligently to
maintain the effectiveness of SIDUS License Agreement during the Term.  

9.      CONFIDENTIALITY CLAUSE.   9.1      During the Term and after the
termination of this Agreement, the Parties shall (1) keep the Confidential
Information confidential; (2) not disclose the Confidential Information to any
person without the prior written consent of the Disclosing Party; and (3) not
use the Confidential Information for any purpose other than the performance of
this Agreement.   9.2      Section 9.1 shall not apply to any Confidential
Information as follows:     (1)      Information which enters into the public
domain without breach of this Agreement by the     Receiving Party;     (2)     
Information which the Receiving party legally learns from a third party; or    
(3)      Information which the Disclosing Party discloses as required by Laws or
a court or a securities     regulatory body with competent jurisdiction.   9.3 
    For the purpose of this Section, the “Confidential Information” shall mean
the information which a party (“Disclosing Party”) discloses to the other party
(“Receiving Party”) all information with confidentiality nature including but
not limited to any documents, data and data concerning the operation, business
plan, know how (including management know how), trade secrets and business
opportunities.  

Battle Zone Sub-license Agreement

- 8 -

--------------------------------------------------------------------------------

Confidential

9.4      Each Party shall ensure its employees, directors, officers, agents,
contractors and consultants to comply with this Section.  

10. TERMINATION.

10.1

The Parties hereby agree and confirm that if any Party (“Breaching Party”)
materially breaches any agreement hereunder or materially fails to perform any
of its obligations hereunder, it constitutes default under this Agreement
(“Breach”), the Non-Breaching Party shall be entitled to request the Breaching
Party to rectify the Breach or take remedies within a reasonable period of time.
If the Breaching Party fails to do so within such reasonable period of time or
ten (10) Days after the Non-Breaching Party notifies the Breaching Party in
writing and makes a remedy request, the Non-Breaching Party shall be entitled to
decide at its sole discretion (1) to terminate this Agreement and claim for
indemnification of all damages against the Breaching Party; or (2) to request
the Breaching Party to continuously perform the obligations hereunder and claim
for indemnification of all damages.

10.2

Notwithstanding other provisions of this Agreement, the validity of Section 10
shall not be affected by

the suspension or termination of this Agreement.

11. MISCELLANEOUS.

11.1

This Agreement is made in Chinese in three (3) counterparts, with each Party
retaining one (1)

counterpart thereof.

11.2

The execution, effectiveness, performance, amendment, interpretation and
termination of this

Agreement shall be governed by the PRC Laws.

11.3

Any disputes arising from and in connection with this Agreement shall be settled
through consultations among the Parties, and if the Parties fail to reach an
agreement regarding such disputes within thirty (30) Days after their
occurrence, such disputes shall be submitted to China International Economic and
Trade Arbitration Commission Shanghai Branch for arbitration in Shanghai in
accordance with the arbitration rules. The arbitration award shall be final and
binding on all the Parties.

11.4

In the event either Party’s performance of or performance on the agreed terms of
this Agreement is

affected as a direct result of earthquake, typhoon, flood, fire, war, computer
virus, design flaw of

Battle Zone Sub-license Agreement

- 9 -

--------------------------------------------------------------------------------

Confidential

instrumental software, Internet hacker attack, change in policies and laws, and
other unforeseeable or unpreventable or unavoidable force majeure events, the
Party which incurs such force majeure event shall immediately inform the other
Party by facsimile and within thirty (30) Days shall present a supporting
document with respect to details of the force majeure event and grounds for the
failure or delay to perform this Agreement. The aforesaid document shall be
issued by the notary authority at the region where the force majeure event
occurs. The Parties shall determine whether the performance of part of this
Agreement should be exempted or delay in the performance hereof should be
conducted based on the extent of effect by such force majeure event on the
performance hereof. Neither Party shall be liable for economic losses suffered
by either Party due to force majeure events.

11.5

Any notice, request, demand and other correspondence required by or made
pursuant to this Agreement shall be sent to the Parties concerned in written
form. If the aforesaid notices or other communications are sent by facsimile,
they shall be deemed to have been given once sent; in case of personal delivery,
when personal delivery is made; and in case of mail delivery, five (5) Days
after the date on which they are mailed.

11.6

Any rights, powers and remedies entitled to any Party by any provision herein
shall not preclude any other rights, powers and remedies entitled to such Party
in accordance with laws and other provisions under this Agreement, and a Party’s
exercise of any of its rights, powers and remedies shall not preclude its
exercise of other rights, powers and remedies by such Party.

11.7      The failure to or delay by a Party in exercise of any of its rights,
powers and remedies under this Agreement or the laws (the "Such Rights") shall
not constitute aa waiver of Such Rights, nor shall any single or partial waiver
of Such Rights preclude the exercise of the same by such Party in other manner
and the exercise of other Such Rights.   11.8      The headings of the sections
herein are for reference only, and in no circumstances shall such headings be
used in or affect the interpretation of the provisions hereof.   11.9      This
Agreement shall supersede any other previous written or oral agreements between
the Parties with respect to the subject matter set forth herein and constitute
the entire agreement between the Parties.   11.10      Each provision hereof
shall be severable and independent from any other provision. In case any
provision(s) hereof become(s) invalid, illegitimate or unenforceable, the
validity, legitimacy and enforceability of the other provisions hereof shall not
be affected thereby.   11.11      Any amendment and supplement to this Agreement
shall be made in writing and only become effective  

Battle Zone Sub-license Agreement

- 10 -

--------------------------------------------------------------------------------

Confidential

  upon duly execution by the Parties.   11.12      Neither Party may transfer or
assign any of its rights and/or obligations hereunder to any third party without
prior written consent of the other Party.   11.13      This Agreement shall be
binding on the lawful successors of the Parties.  

The remainder of this page is intentionally left blank

Battle Zone Sub-license Agreement

- 11 -

--------------------------------------------------------------------------------

Confidential

Signature Page

IN WITNESS WHEREOF, the Parties have caused this Software Sub-License Agreement
to be executed as of the date and in the place first set forth above.

EWORLD INFORMATION TECHNOLOGIES (SHANGHAI) CO., LTD.

  (Corporate seal)
By:
____________________

Name:
Position: Authorized Representative


SHANGHAI EWORLDCHINA INFORMATION TECHNOLOGIES CO., LTD

  (Corporate seal)
By:
____________________

Name:
Position: Authorized Representative


Battle Zone Sub-license Agreement

- 12 -

--------------------------------------------------------------------------------